Name: Commission Regulation (EC) No 1684/1999 of 28 July 1999 establishing projected regional reference amounts and the value of the advance payments to be made to producers of soya beans, rapeseed and sunflower seed for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: prices;  accounting;  economic policy;  agricultural structures and production;  plant product;  marketing
 Date Published: nan

 Avis juridique important|31999R1684Commission Regulation (EC) No 1684/1999 of 28 July 1999 establishing projected regional reference amounts and the value of the advance payments to be made to producers of soya beans, rapeseed and sunflower seed for the 1999/2000 marketing year Official Journal L 199 , 30/07/1999 P. 0029 - 0040COMMISSION REGULATION (EC) No 1684/1999of 28 July 1999establishing projected regional reference amounts and the value of the advance payments to be made to producers of soya beans, rapeseed and sunflower seed for the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (CEE) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1624/98(2), and in particular Article 12 thereof,(1) Whereas Article 5(1)(c) of Regulation (EEC) No 1765/92 specifies that the Commission is to establish a projected regional reference amount for each region identified in a Member State's regionalisation plan on the basis of a comparison between the cereal or oilseed yield for that region and the Community's average cereal or oilseed yield;(2) Whereas Article 11(2) of Regulation (EEC) No 1765/92 specifies that producers who apply for an oilseeds compensatory payment are entitled to an advance payment of no more than 50 % of the appropriate projected regional reference amount;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 11. A short explanation is given in Annex I of how the projected regional reference amounts referred to in Article 5(3) of Regulation (EEC) No 1765/92 are calculated.2. The projected regional reference amounts for the 1999/2000 marketing year shall be as given in Annex II.Article 2The advance payments to be made to producers of oilseeds under Article 11(2) of Regulation (EEC) No 1765/92 for the 1999/2000 year shall be equal to 50 % of the appropriate projected regional reference amount given in Annex II.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1.7.1992, p. 12.(2) OJ L 210, 28.7.1998, p. 3.ANNEX IHow the projected regional reference amounts for oilseed producers in the 1999/2000 marketing year are calculatedThe projected regional reference amounts have been calculated in accordance with Article 5(1)(c) or Regulation (EEC) No 1765/92.The Commission has calculated these amounts on the basis of the information supplied by the Member States under Article 3(2) of the above Regulation and according to whether the Member States have opted for a comparison of yields based on cereals or oilseeds under Article 5(1)(c).The projected regional reference amounts for 1999/2000 are given in Annex II.ANNEX IIPROJECTED REGIONAL REFERENCE AMOUNTS 1999/2000>TABLE>